Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 19, 2015

                                       No. 04-15-00352-CV

                                     INT OF AMY, ET. AL.

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-01855
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
         In this accelerated appeal, the reporter’s record was due to be filed with this court on June
12, 2015. See TEX. R. APP. P. 35.1(b). On June 18, 2015, court reporter Judy Mata filed a
notification of late record. She indicated she was involved in a TRO hearing that was expected
to last until June 19, 2015. She requested a ten day extension of time to file the reporter’s record
until June 22, 2015.
        The request is GRANTED. The reporter’s record is due to be filed by June 22, 2015.
See id. R. 35.3(c) (limiting an extension in an accelerated appeal to ten days).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court